Exhibit 10.5
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT, MARKED BY BRACKETS, WERE OMITTED
BECAUSE THOSE PORTIONS ARE NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL TO
THE COMPANY IF PUBLICLY DISCLOSED.










INVESTOR AGREEMENT
BY AND BETWEEN
REGENERON PHARMACEUTICALS, INC.
AND
ALNYLAM PHARMACEUTICALS, INC.


DATED AS OF APRIL 8, 2019









--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.
Definitions
2.
Registration Rights
 
2.1
Required Registration
 
2.2
Company Registration
 
2.3
Underwritten Registration Required; Priority in Underwritten Offering
 
2.4
Priority in Required Registration
 
2.5
Revocation of Required Registration
 
2.6
Effective Required Registrations
 
2.7
Continuous Effectiveness of Registration Statement
 
2.8
Obligations of the Company
 
2.9
Furnish Information
 
2.10
Expenses
 
2.11
Indemnification
 
2.12
SEC Reports
 
2.13
Assignment of Registration Rights
3.
Restrictions on Beneficial Ownership
 
3.1
Standstill
4.
Restrictions on Dispositions
 
4.1
Lock-Up
 
4.2
Sale Limitations
 
4.3
Certain Tender Offers
 
4.4
Offering Lock-Up
5.
Voting Agreement
 
5.1
Voting of Securities
 
5.2
Certain Extraordinary Matters
 
5.3
Quorum
6.
Termination of Certain Rights and Obligations
 
6.1
Termination of Registration Rights
 
6.2
Termination of Standstill Agreement
 
6.3
Termination of Restrictions on Dispositions
 
6.4
Termination of Voting Agreement
 
6.5
Termination of the Offering Lock-Up
 
6.6
Effect of Termination
7.
Miscellaneous
 
7.1
Governing Law; Submission to Jurisdiction
 
7.2
Waiver
 
7.3
Notices
 
7.4
Entire Agreement
 
7.5
Amendments
 
7.6
Headings; Nouns and Pronouns; Section References
 
7.7
Severability
 
7.8
Assignment



i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
7.9
Successors and Assigns
 
7.10
Counterparts
 
7.11
Third Party Beneficiaries
 
7.12
No Strict Construction
 
7.13
Remedies
 
7.14
Specific Performance
 
7.15
No Conflicting Agreements



Exhibit A – Form of Irrevocable Proxy

Exhibit B - Notices





ii

--------------------------------------------------------------------------------


 




INVESTOR AGREEMENT
THIS INVESTOR AGREEMENT (this “Agreement”) is made as of April 8, 2019, by and
between Regeneron Pharmaceuticals, Inc. (the “Investor”), a New York corporation
with its principal place of business at 777 Old Saw Mill River Road, Tarrytown,
New York 10591, and Alnylam Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation with its principal place of business at 300 Third Street, Cambridge,
Massachusetts 02142.
WHEREAS, the Stock Purchase Agreement, dated as of April 8, 2019 by and between
the Investor and the Company (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of shares (the “Purchased Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), or the Company’s Series A Redeemable
Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”);
and
WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the execution of the Purchase Agreement
that this Agreement be executed and delivered by the Investor and the Company.
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)    “Acquisition Proposal” shall have the meaning set forth in Section
3.1(c).
(b)    “Affiliate” shall mean, with respect to any Person, another Person which
Controls, is Controlled by or is under common Control with such Person. For the
purposes of this Agreement, in no event shall the Investor or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
shall the Company or any of its Affiliates be deemed Affiliates of the Investor
or any of its Affiliates.
(c)    “Affiliate Irrevocable Proxy” shall have the meaning set forth in Section
5.1.





--------------------------------------------------------------------------------







(d)    “Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.
(e)    “beneficial owner,” “beneficially owns,” “beneficial ownership” and terms
of similar import used in this Agreement shall, with respect to a Person, have
the meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned by such Person and (ii) determined
without regard for the number of days in which such Person has the right to
acquire such beneficial ownership.
(f)    “Business Day” shall mean a day on which commercial banking institutions
in New York, New York are open for business.
(g)    “Change of Control” shall mean, with respect to an entity, any of the
following events: (i) any Person is or becomes the beneficial owner (except that
a Person shall be deemed to have beneficial ownership of all shares that any
such Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of a
majority of the total voting power represented by the capital stock of such
entity; (ii) such entity consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
entity, other than (A) a merger or consolidation which would result in the
voting securities of the entity outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of the
entity or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, (B) a merger or consolidation which would
result in a majority of the board of directors of the combined entity being
comprised of members of the board of directors of the pre-transaction entity
immediately following the consummation of such merger or consolidation, or (C) a
merger or consolidation effected to implement a recapitalization of such entity
(or similar transaction) in which no Person becomes the beneficial owner,
directly or indirectly, of a majority of the total voting power of all shares of
capital stock of such entity or (iii) such entity conveys, transfers or leases
all or substantially all of its assets to any Person other than a wholly owned
Affiliate of such entity.
(h)    “Closing” shall have the meaning set forth in the Purchase Agreement.
(i)    “Co-Co Collaboration Agreement” shall have the meaning set forth in the
Collaboration Agreement, and as may be amended or modified from time to time
pursuant to the terms of the Collaboration Agreement.
(j)    “Collaboration Agreement” shall mean the Master Agreement by and between
the Investor and the Company, dated as of April 8, 2019.
(k)    “Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.


2

--------------------------------------------------------------------------------







(l)    “Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock.
(m)    “Company” shall have the meaning set forth in the Preamble to this
Agreement.
(n)    “Control” (including the terms “Controlled by” or “under common Control
with”) shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to Control another
Person if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and (ii)
in the case of non-corporate entities, direct or indirect ownership of more than
fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities.
(o)    “Controlled Affiliate” shall mean, with respect to a Person, an Affiliate
of such Person Controlled by such Person.
(p)    “Demand Request” shall have the meaning set forth in Section 2.1.
(q)    “Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Common Stock, or any
Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock or Common Stock Equivalents, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise.
(r)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
(s)    “Extraordinary Matter” shall have the meaning set forth in Section 5.2.
(t)    “Filing Date” shall mean (i) with respect to any Registration Statement
to be filed on Form S-1 (or any applicable successor form), ninety (90) days
after receipt by the Company of a Demand Request for such Registration Statement
and (ii) with respect to any Registration Statement to be filed on Form S-3 (or
any applicable successor form), thirty (30) days after receipt by the Company of
a Demand Request for such Registration Statement.


3

--------------------------------------------------------------------------------







(u)    “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.
(v)    “Holders” shall mean (but, in each case, only for so long as such Person
remains an Affiliate of the Investor) the Investor and any Permitted Transferee
thereof, if any, in accordance with Section 2.13.
(w)    “Initiating Holder” shall have the meaning set forth in Section 2.3.
(x)    “Interference” shall have the meaning set forth in Section 2.6.
(y)    “Investor” shall have the meaning set forth in the Preamble to this
Agreement.
(z)    “Irrevocable Proxy” shall have the meaning set forth in Section 5.1.
(aa)    “Law” or “Laws” shall mean all laws, statutes, rules, regulations,
orders, judgments, injunctions and/or ordinances of any Governmental Authority.
(bb)    “License Agreement” shall have the meaning set forth in the
Collaboration Agreement, and as may be amended or modified from time to time
pursuant to the terms of the Collaboration Agreement.
(cc)    “Lock-Up Securities” shall have the meaning set forth in Section 4.1.
(dd)    “Lock-Up Term” shall have the meaning set forth in Section 4.1.
(ee)    “Modified Clause” shall have the meaning set forth in Section 7.7.
(ff)    “Offeror” shall have the meaning set forth in Section 3.1(c).
(gg)    “Other Holders” shall mean any Person having rights to participate in a
registration of the Company’s securities.
(hh)    “Permitted Transferee” shall mean an Affiliate of the Investor;
provided, however, that no such Affiliate shall be deemed a Permitted Transferee
for any purpose under this Agreement unless (I) the Permitted Transferee, prior
to or simultaneously with such transfer or assignment, shall have agreed in
writing to be subject to and bound by all restrictions and obligations set forth
in this Agreement, and (II) the Investor shall, within five (5) days prior to
such transfer, furnish to the Company written notice of the name and address of
such Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned.


4

--------------------------------------------------------------------------------







(ii)    “Person” shall mean any individual, limited liability company,
partnership, firm, corporation, association, trust, unincorporated organization,
government or any department or agency thereof or other entity, as well as any
syndicate or group that would be deemed to be a Person under Section 13(d)(3) of
the Exchange Act.
(jj)    “Preferred Stock” shall have the meaning set forth in the Preamble to
this Agreement.
(kk)    “Prospectus” shall mean the prospectus forming a part of any
Registration Statement, as supplemented by any and all prospectus supplements
and as amended by any and all amendments (including post-effective amendments)
and including all material incorporated by reference or explicitly deemed to be
incorporated by reference in such prospectus.
(ll)    “Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.
(mm)    “Purchased Shares” shall have the meaning set forth in the Preamble to
this Agreement, and shall be adjusted for (i) any stock split, stock dividend,
share exchange, merger, consolidation or similar recapitalization and (ii) any
Common Stock issued as (or issuable upon the exercise of any warrant, right or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange or in replacement of, the Purchased Shares.
(nn)    “registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.
(oo)    “Registrable Securities” shall mean (i) the Purchased Shares (if the
Purchased Shares are Common Stock) or the shares of Common Stock issuable or
issued upon conversion of the Purchased Shares (if the Purchased Shares are
Preferred Stock), in either case together with any shares of Common Stock issued
in respect thereof as a result of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the shares of Common Stock described in clause
(i) of this definition, excluding in all cases, however, (A) any Registrable
Securities if and after they have been transferred to a Permitted Transferee in
a transaction in connection with which registration rights granted hereunder are
not assigned, (B) any Registrable Securities sold to or through a broker or
dealer or underwriter in a public distribution or a public securities
transaction or (C) Registrable Securities eligible for resale pursuant to Rule
144(b)(1)(i) under the Securities Act.
(pp)    “Registration Expenses” shall mean all expenses incurred by the Company
in connection with any Required Registration pursuant to Section 2.1 or the
Company’s compliance with Section 2.8, including, without limitation, all
registration and filing fees, fees and


5

--------------------------------------------------------------------------------







expenses of compliance with securities or blue sky Laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
any Registrable Securities), expenses of printing (i) certificates for any
Registrable Securities in a form eligible for deposit with the Depository Trust
Company or (ii) Prospectuses if the printing of Prospectuses is requested by
Holders, messenger and delivery expenses, fees and disbursements of counsel for
the Company and its independent certified public accountants (including the
expenses of any management review, cold comfort letters or any special audits
required by or incident to such performance and compliance), Securities Act
liability insurance (if the Company elects to obtain such insurance), the
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration, fees and expenses of other Persons retained
by the Company and the reasonable fees and expenses (such fees and expenses not
to exceed [***]) of one (1) counsel for the Holders of Registrable Securities in
each Required Registration, selected by the Holders of a majority of the
Registrable Securities to be included in such Required Registration. In
addition, the Company will pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
to be registered on each securities exchange, if any, on which equity securities
issued by the Company are then listed or the quotation of such securities on any
national securities exchange on which equity securities issued by the Company
are then quoted.
(qq)    “Registration Rights Term” shall have the meaning set forth in
Section 2.1.
(rr)    “Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.
(ss)    “Required Period” with respect to a Required Registration shall mean the
earlier of (i) the date on which all Registrable Securities covered by such
Required Registration are sold pursuant thereto and (ii) one hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 promulgated thereunder; provided,
further, however, that (i) such one-hundred twenty (120) day period shall be
extended for a period of time equal to the period the Holder refrains, at the
request of an underwriter of Common Stock (or other securities) of the Company,
from selling any securities included in such registration, and (ii) in the case
of any registration of Registrable Securities on Form S-3 that are intended to
be offered on a continuous or delayed basis, subject to compliance with
applicable SEC rules, such one hundred twenty (120) day period shall be
extended, if necessary, to keep the Registration Statement effective until the
earlier of such time as all such Registrable Securities registered on such
Registration Statement (A) are sold or (B) may be sold in any three month period
pursuant to Rule 144.


6

--------------------------------------------------------------------------------







(tt)    “Required Registration” shall have the meaning set forth in Section 2.1.
(uu)    “Research Term” shall have the meaning set forth in the Collaboration
Agreement, and as may be amended or modified from time to time pursuant to the
terms of the Collaboration Agreement.
(vv)    “SEC” shall mean the United States Securities and Exchange Commission.
(ww)    “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder.
(xx)    “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities pursuant to this
Agreement.
(yy)    “Shares of Then Outstanding Common Stock” shall mean, at any time, the
most recent number of issued and outstanding shares of Common Stock reported by
the Company in the Company SEC Documents (as defined in the Purchase Agreement),
plus shares of Common Stock issuable upon conversion of issued and outstanding
Preferred Stock at such time.
(zz)    “Standstill Limit” shall mean thirty percent (30%) of the Shares of Then
Outstanding Common Stock.
(aaa)    “Standstill Parties” shall have the meaning set forth in Section 3.1.
(bbb)    “Standstill Term” shall have the meaning set forth in Section 3.1.
(ccc)    “Third Party” shall mean any Person other than the Investor, the
Company or any of their respective Affiliates.
(ddd)    “Underwritten Registration” or “Underwritten Offering” shall mean a
registration in which Registrable Securities are sold to an underwriter for
reoffering to the public.
(eee)    “Violation” shall have the meaning set forth in Section 2.11(a).
2.    Registration Rights. Effective as of the Closing:
2.1    Required Registration. If, at any time after the expiration of the
Lock-Up Term but no later than the tenth (10th) anniversary of such expiration
(the “Registration Rights Term”), the Company receives from any Holder or
Holders a written request or requests (each, a “Demand Request”) that the
Company file a Registration Statement under the Securities Act to effect the
registration (a “Required Registration”) of Registrable Securities, the Company
shall use all reasonable efforts to file a Registration Statement covering such
Holders’ Registrable


7

--------------------------------------------------------------------------------







Securities as soon as practicable (and by the applicable Filing Date) and shall
use all reasonable efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities to permit or facilitate the sale and
distribution in an Underwritten Offering of all or such portion of such Holder’s
or Holders’ Registrable Securities as are specified in such Demand Request,
subject however, to the conditions and limitations set forth herein; provided,
however, that the Company shall not be obligated to effect any registration of
Registrable Securities upon receipt of a Demand Request pursuant to this Section
2.1 if:
(i)    the Company has already completed three (3) Required Registrations;
(ii)    (A) in the event that the market value of all Registrable Securities
outstanding is equal to or greater than fifty million dollars ($50,000,000), the
market value of the Registrable Securities proposed to be included in the
registration, based on the average closing price during the ten (10) consecutive
trading days period prior to the making of the Demand Request, is less than
fifty million dollars ($50,000,000) or (B) in the event that the market value of
all Registrable Securities outstanding is less than fifty million dollars
($50,000,000), the market value of the Registrable Securities proposed to be
included in the registration, based on the average closing price during the ten
(10) consecutive trading days period prior to the making of the Demand Request,
is less than the lesser of (x) twenty-five million dollars ($25,000,000) or (y)
the total market value of Registrable Securities outstanding.
(iii)    the Company furnishes to the Holders a certificate signed by an
authorized officer of the Company stating that (A) within sixty (60) days after
receipt of the Demand Request under this Section 2.1, the Company will file a
registration statement for the public offering of securities for the account of
the Company (other than a registration of securities (x) issuable pursuant to an
employee stock option, stock purchase or similar plan, (y) issuable pursuant to
a merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act or (z) in which the only securities being registered
are securities issuable upon conversion of debt securities which are also being
registered), provided, that the Company is actively employing good faith efforts
to cause such registration statement to become effective or (B) the Company is
engaged in a material transaction or has an undisclosed material corporate
development, in either case, which would be required to be disclosed in the
Registration Statement, and in the good faith judgment of the Company’s Board of
Directors, such disclosure would be detrimental to the Company and its
stockholders at such time (in which case, the Company shall disclose the matter
as promptly as reasonably practicable and thereafter file the Registration
Statement, and each Holder agrees not to disclose any information about such
material transaction to Third Parties until such disclosure has occurred or such
information has entered the public domain other than through breach of this
provision by such Holder), provided, however, that the Company shall have the
right to only defer the filing of the Registration Statement pursuant to this
subsection once in any twelve (12) month period and, such deferral may not
exceed a period of more than ninety (90) days after receipt of a Demand Request;


8

--------------------------------------------------------------------------------







(iv)    the Company has, within the twelve (12) month period preceding the date
of the Demand Request, already effected one (1) Required Registration for any
Holder pursuant to this Section 2.1; or
(v)    at any time during the period between the Company’s receipt of the Demand
Request and the completion of the Required Registration, any Holder is in breach
of or has failed to cause its Controlled Affiliates to comply with the
obligations and restrictions of Sections 3, 4 or 5 of this Agreement, and such
breach or failure is ongoing and has not been remedied; it being understood that
(A) a one-time, inadvertent and de minimis breach of Section 4 shall not be
deemed to be a breach of the obligations and restrictions under Section 4 for
purposes of this Section 2.1(v) and (B) a de minimis breach of Section 3.1(a)
hereof, or an inadvertent breach of Section 3.1(g) hereof arising from informal
discussions covering general corporate or other business matters the purpose of
which is not intended to effectuate or lead to any of the actions referred to in
paragraphs (a) through (e) of Section 3.1, shall not be deemed to be a breach of
the obligations and restrictions under Section 3.1 for purposes of this Section
2.1(v).
2.2    Company Registration. Effective from the expiration of the Lock-Up Term
until the earlier of (a) the tenth (10th) anniversary of such expiration and (b)
the date on which the Holders no longer beneficially own at least one percent
(1%) of the Shares of Then Outstanding Common Stock, (provided, however, if the
Holders reacquire beneficial ownership representing at least one percent (1%) of
the Shares of Then Outstanding Common Stock at any time within ten (10) year
period set forth in clause (a) of this Section 2.2, the provisions of this
Section 2.2 shall automatically again become applicable to the Holders) the
Company shall notify the Holders in writing at least ten (10) days prior to the
filing of any Registration Statement including shares of Common Stock by one or
more selling stockholders (other than the Holders) (“Registration Notice”) and
will afford each Holder an opportunity, subject to the terms and conditions of
this Agreement, to include in such Registration Statement the number of
Registrable Securities then held by such Holder that such Holder wishes to
include in such Registration Statement. Each Holder desiring to include in any
such Registration Statement all or any part of the Registrable Securities held
by such Holder shall, within five (5) days after receipt of the Registration
Notice, so notify the Company in writing, and in such notification, inform the
Company of the number of Registrable Securities such Holder wishes to include in
such Registration Statement. If a Holder decides not to include Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include Registrable
Securities in any subsequent Registration Statement or Registration Statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein. Each Holder shall keep
confidential and not disclose to any third party (i) its receipt of any
Registration Notice and (ii) any information regarding the proposed offering as
to which such notice is delivered, except as required by law, regulation or as
compelled by subpoena. If a registration pursuant to this Section 2.2 is an
Underwritten Offering, the right of any such Holder to include Registrable


9

--------------------------------------------------------------------------------







Securities in a registration statement pursuant to this Section 2.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. The Company and all Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Section 2, if the managing underwriter for the Underwritten Offering
determines in good faith that marketing factors require a limitation of the
number of shares of Registrable Securities to be included in such Underwritten
Offering and advises the Holders of such determination in writing, then the
managing underwriter may exclude shares (including up to 100% of the Registrable
Securities) from the registration and the underwriting, with the number of
Registrable Securities, if any, included in the registration and the
underwriting being allocated to each of the Holders requesting inclusion of
their Registrable Securities in such Registration Statement and all other
Persons selling shares of Common Stock pursuant to such Registration Statement
on a pro rata basis based on the total number of shares of Common Stock then
held by each such Holder or other stockholder. Notwithstanding the foregoing,
the Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration.
2.3    Underwritten Registration Required; Priority in Underwritten Offering.
The underwriter for any Underwritten Offering requested pursuant to Section 2.1
shall be selected by a majority in interest of the Holders initiating the
Required Registration hereunder (such Holder(s) initiating the registration
request, the “Initiating Holders”) and shall be reasonably acceptable to the
Company. The right of any Holder to include its Registrable Securities in the
Underwritten Offering shall be conditioned upon such Holder’s participation in
such Underwritten Offering and the inclusion of such Holder’s Registrable
Securities to the extent provided herein. All Holders requesting the inclusion
of their Registrable Securities in such Underwritten Offering shall (together
with the Company as provided in Section 2.8(h)) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Underwritten Offering. Notwithstanding any other provision of this Section
2, if the managing underwriter for the Underwritten Offering determines in good
faith that marketing factors require a limitation of the number of shares of
Registrable Securities to be included in such Underwritten Offering, and advises
the Holders of such determination in writing, then the Company shall so advise
all Holders which requested inclusion of their Registrable Securities in such
Underwritten Offering, and the number of shares of Registrable Securities that
may be included in such Underwritten Offering shall be allocated among the
Holders in proportion (as nearly as practicable) to the amount of Registrable
Securities of the Company owned by each Holder; provided, however, that the
number of shares of Registrable Securities to be included in such Underwritten
Offering shall not be reduced unless all other securities are first entirely


10

--------------------------------------------------------------------------------







excluded from such Underwritten Offering. In the event the Company advises the
Holders of its intent to decrease the total number of Registrable Securities
that may be included by the Holders in such Required Registration such that the
number of Registrable Securities included in such Required Registration would be
less than seventy-five percent (75%) of all Registrable Securities which the
Holders requested be included in such Required Registration, then Holders
representing a majority of the Registrable Securities requested to be included
in such Required Registration will have the right to withdraw, on behalf of all
Holders of all Registrable Securities requested to be so included, such Required
Registration, in which case, such Required Registration will not count as a
Required Registration for the purposes of Section 2.1(i), and the Company shall
bear all Registration Expenses in connection therewith; provided, that, the
right to withdraw a registration and have it not count as a Required
Registration may only be exercised once by the Holders (taken collectively).
2.4    Priority in Required Registration. With respect to any Required
Registration of Registrable Securities requested pursuant to Section 2.1, the
Company may also (i) propose to sell shares of Common Stock on its own behalf
and (ii) provide written notice of such Required Registration to Other Holders
and permit all such Other Holders who request to be included in the Required
Registration to include any or all Company securities held by such Other Holders
in such Required Registration on the same terms and conditions as the
Registrable Securities. Notwithstanding the foregoing, if the managing
underwriter or underwriters of the Underwritten Offering to which any Required
Registration relates advise the Company in writing and advises the Holders of
Registrable Securities of such determination in writing, that in its good faith
determination, the total amount of securities that such Holders, Other Holders,
and the Company intend to include in such Required Registration is in an amount
in the aggregate which would adversely affect the success of such Underwritten
Offering, then such Required Registration shall include (i) first, all
Registrable Securities of the Holders allocated, if the amount is less than all
the Registrable Securities requested to be sold, pro rata on the basis of the
total number of Registrable Securities held by such Holders; and (ii) second, as
many other securities proposed to be included in the Required Registration by
the Company and any Other Holders, allocated pro rata among the Company and such
Other Holders, on the basis of the amount of securities requested to be included
therein by the Company and each such Other Holder so that the total amount of
securities to be included in such Underwritten Offering is the full amount that,
in the written opinion of such managing underwriter, can be sold without
materially and adversely affecting the success of such Underwritten Offering.
2.5    Revocation of Required Registration. With respect to one (1) Required
Registration only, the Holders of at least a majority of the Registrable
Securities to be included in a Registration Statement with respect to such
Required Registration may, at any time prior to the effective date of such
Registration Statement, on behalf of all Holders of all Registrable Securities
requested to be included therein, revoke the request to have Registrable
Securities


11

--------------------------------------------------------------------------------







included therein and revoke the request for such Required Registration by
providing a written notice to the Company, in which case such Required
Registration that has been revoked will be deemed not to have been effected and
will not count as a Required Registration for purposes of Section 2.1(i) if, and
only if, the Holders of Registrable Securities which had requested inclusion of
Registrable Securities in such Required Registration promptly reimburse the
Company for all Registration Expenses incurred by the Company in connection with
such Required Registration. Notwithstanding the foregoing sentence, the parties
agree and acknowledge that the Holders may revoke any Required Registration
(without any obligation to reimburse the Company for Registration Expenses
incurred in connection therewith) if such revocation is based on (i) a material
adverse change in circumstances with respect to the Company and its
subsidiaries, taken as a whole, caused by an act or failure to act by the
Company or any of its subsidiaries and not known to any Holder at the time the
Required Registration was first made or (ii) the Company’s failure to comply in
any material respect with its obligations hereunder, and any such revocation
based on an event described in (i) or (ii) above shall be exercisable at any
time and shall not be counted as the one (1) revocation of a Required
Registration permitted by the first sentence of this Section 2.5.
2.6    Effective Required Registrations. A Required Registration will not be
deemed to be effected for purposes of Section 2.1(i) if the Registration
Statement for such Required Registration has (a) not been declared effective by
the SEC or (b) become effective in accordance with the Securities Act and the
rules and regulations thereunder and not been kept effective for the Required
Period. In addition, if after such Registration Statement has been declared or
becomes effective, (i) the offering of Registrable Securities pursuant to such
Registration Statement is interfered with by any stop order, injunction, or
other order or requirement of the SEC or other governmental agency or court such
that the continued offer and sale of Registrable Securities being offered
pursuant to such Registration Statement would violate applicable Law and such
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court does not result from any act or omission of any
Holder whose Registrable Securities are registered pursuant to such Registration
Statement (an “Interference”) and (ii) any such Interference is not cured within
sixty (60) days thereof, such Required Registration will be deemed not to have
been effected and will not count as a Required Registration. In the event such
Interference occurs and is cured, the Required Period relating to such
Registration Statement will be extended by the number of days of such
Interference, including the date such Interference is cured.
2.7    Continuous Effectiveness of Registration Statement. The Company will use
all reasonable efforts to cause each Registration Statement filed pursuant to
this Section 2 to be declared effective by the SEC or to become effective under
the Securities Act as promptly as practicable and to keep each such Registration
Statement that has been declared or becomes effective continuously effective for
the Required Period.


12

--------------------------------------------------------------------------------







2.8    Obligations of the Company. Whenever required under Section 2.1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a)    prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities sought to be included therein; provided that at
least five (5) Business Days prior to filing any Registration Statement or
Prospectus or any amendments or supplements thereto, the Company shall furnish
to the Holders of the Registrable Securities covered by such Registration
Statement, their counsel and the managing underwriter copies of all such
documents proposed to be filed, and any such Holder shall have the opportunity
to comment on any information pertaining solely to such Holder and its plan of
distribution that is contained therein and the Company shall make the
corrections reasonably requested by such Holder or the managing underwriter with
respect to such information prior to filing any such Registration Statement or
amendment;
(b)    prepare and file with the SEC such amendments and post-effective
amendments to any Registration Statement and any Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Required Period, and cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, to comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement for the Required Period; provided that at least five (5)
Business Days prior to filing any such amendments and post effective amendments
or supplements thereto, the Company shall furnish to the Holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriter copies of all such documents proposed to be filed, and
any such Holder or managing underwriter shall have the opportunity to comment on
any information pertaining solely to such Holder and its plan of distribution
that is contained therein and the Company shall make the corrections reasonably
requested by such Holder and the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;
(c)    furnish to the Holders of Registrable Securities covered by such
Registration Statement and the managing underwriter such numbers of copies of
such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
prospectus or free writing prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them;
(d)    notify the Holders of Registrable Securities covered by such Registration
Statement, promptly after the Company shall receive notice thereof, of the time
when such Registration Statement becomes or is declared effective or when any
amendment or supplement or any Prospectus forming a part of such Registration
Statement has been filed;
(e)    notify the Holders of Registrable Securities covered by such Registration
Statement promptly of any request by the SEC for the amending or supplementing
of such Registration


13

--------------------------------------------------------------------------------







Statement or Prospectus or for additional information and promptly deliver to
such Holders copies of any comments received from the SEC;
(f)    notify the Holders promptly of any stop order suspending the
effectiveness of such Registration Statement or Prospectus or the initiation of
any proceedings for that purpose, and use all reasonable efforts to obtain the
withdrawal of any such order or the termination of such proceedings;
(g)    use all reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Holders, use all reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Required Period, and notify the Holders of Registrable
Securities covered by such Registration Statement of the receipt of any written
notification with respect to any suspension of any such qualification; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, except as may be
required by the Securities Act;
(h)    enter into and perform its obligations under an underwriting agreement,
in usual and customary form, with the managing underwriter of the Underwritten
Offering pursuant to which such Registrable Securities are being offered;
(i)    use all reasonable efforts to obtain: (A) at the time of effectiveness of
the Registration Statement covering such Registrable Securities, a “cold comfort
letter” from the Company’s independent certified public accountants covering
such matters of the type customarily covered by “cold comfort letters” as the
underwriters may reasonably request; and (B) at the time of any underwritten
sale pursuant to such Registration Statement, a “bring-down comfort letter,”
dated as of the date of such sale, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“bring-down comfort letters” as the underwriters may reasonably request.
(j)    promptly notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of material fact or omit to
state any fact necessary to make the statements therein not misleading;
(k)    permit any Holder of Registrable Securities covered by such Registration
Statement, which Holder in its reasonable judgment could reasonably be deemed to
be an underwriter with respect to the Underwritten Offering pursuant to which
such Registrable Securities are being offered,


14

--------------------------------------------------------------------------------







or to be a controlling Person of the Company, to reasonably participate in the
preparation of such Registration Statement and to require the insertion therein
of information to the extent concerning such Holder, furnished to the Company in
writing, which in the reasonable judgment of such Holder and its counsel should
be included;
(l)    in connection with any Underwritten Offering, use all reasonable efforts
to obtain an opinion or opinions addressed to the underwriter or underwriters in
customary form and scope from counsel for the Company;
(m)    upon reasonable notice and during normal business hours, subject to the
Company receiving customary confidentiality undertakings or agreements from any
Holder of Registrable Securities covered by such Registration Statement or other
person obtaining access to Company records, documents, properties or other
information pursuant to this subsection (m), make available for inspection by a
representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;
(n)    with respect to one (1) Required Registration which includes Registrable
Securities the market value of which is at least one hundred million dollars
($100,000,000), participate, to the extent requested by the managing
underwriter, in efforts extending for no more than three (3) days scheduled by
such managing underwriter and reasonably acceptable to the Company’s senior
management, to sell the Registrable Securities being offered pursuant to such
Required Registration (including participating during such period in customary
“roadshow” meetings with prospective investors);
(o)    use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.8(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;
(p)    if requested by the managing underwriter or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein, with respect to the Registrable Securities
being sold by such selling Holder, including, without limitation, the purchase
price being paid therefor by the underwriters and with respect to any other
terms of the Underwritten Offering of Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;


15

--------------------------------------------------------------------------------







(q)    cause the Registrable Securities covered by such Registration Statement
to be listed on each securities exchange, if any, on which equity securities
issued by the Company are then listed; and
(r)    reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.
2.9    Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself and the Registrable Securities
held by it as shall be reasonably necessary to effect the registration of such
Holder’s Registrable Securities.
2.10    Expenses. Except as specifically provided herein, all Registration
Expenses shall be borne by the Company. All Selling Expenses incurred in
connection with any registration hereunder shall be borne by the Holders of
Registrable Securities covered by a Registration Statement, pro rata on the
basis of the number of Registrable Securities registered on their behalf in such
Registration Statement.
2.11    Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:
(a)    The Company shall indemnify and hold harmless each Holder including
Registrable Securities in any such Registration Statement, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision thereof, or
otherwise, including the amount paid in settlement of any litigation commenced
or threatened (including any amounts paid pursuant to or in settlement of claims
made under the indemnification or contribution provisions of any underwriting or
similar agreement entered into by such Holder in connection with any offering or
sale of securities covered by this Agreement), and shall promptly reimburse
them, as and when incurred, for any legal or other expenses incurred by them in
connection with investigating any claims and defending any actions, insofar as
any such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in or incorporated by reference into such
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any free writing prospectus or any amendments or
supplements thereto, or in any offering memorandum or other offering document
relating to the offering and sale of such securities, (ii) the


16

--------------------------------------------------------------------------------







omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities Law,
or any rule or regulation promulgated under any state securities Law, in each
case arising from such Registration Statement; provided, however, the Company
shall not be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it (A) arises out of or is based upon a Violation
which occurs solely in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by such Holder;
or (B) is caused by such Holder’s disposition of Registrable Securities during
any period during which such Holder is obligated to discontinue any disposition
of Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities. The Company shall pay, as incurred, any legal or other
expenses reasonably incurred by any Person intended to be indemnified pursuant
to this Section 2.11(a), in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 2.11(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed.
(b)    Each Holder including Registrable Securities in a registration statement
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, any underwriter, any other Holder selling
securities in such registration statement and any controlling Person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing Persons may become subject,
under liabilities (or actions in respect thereto) which arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation: (i) arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder; or (ii)
is caused by such Holder’s disposition of Registrable Securities during any
period during which such Holder is obligated to discontinue any disposition of
Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities. Each such Holder shall pay, as incurred, any legal or
other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.11(b), in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.11(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.
(c)    Promptly after receipt by an indemnified party under this Section 2.11 of
notice of the commencement of any action (including any action by a Governmental
Authority), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.11, deliver to the
indemnifying party a written notice of the commencement thereof and the


17

--------------------------------------------------------------------------------







indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the reasonable fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to its ability to defend
such action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.11, but the omission so to deliver
written notice to the indemnifying party shall not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section
2.11.
(d)    In order to provide for just and equitable contribution to joint
liability in any case in which a claim for indemnification is made pursuant to
this Section 2.11 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 2.11 provided for indemnification in such case, the Company and
each Holder of Registrable Securities shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in proportion to the relative fault of the Company, on the one
hand, and such Holder, severally, on the other hand; provided, however, that in
any such case, no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; provided further, however, that in no event shall any
contribution under this Section 2.11(d) on the part of any Holder exceed the net
proceeds received by such Holder from the sale of Registrable Securities giving
rise to such contribution obligation, except in the case of willful misconduct
or fraud by such Holder.
(e)    The obligations of the Company and the Holders under this Section 2.11
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement and otherwise.
2.12    SEC Reports. With a view to making available to the Holders the benefits
of Rule 144 under the Securities Act and any other rule or regulation of the SEC
that may at any time permit a Holder to sell Registrable Securities of the
Company to the public without registration, the Company agrees to at any time
that it is a reporting company under Section 13 or 15(d) of the Exchange Act:
(a)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
(b)    furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the


18

--------------------------------------------------------------------------------







reporting requirements of the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company, and (iii) such other information as may be reasonably
requested in availing any Holder of any rule or regulation of the SEC (exclusive
of Rule 144A) which permits the selling of any Registrable Securities without
registration.
2.13    Assignment of Registration Rights. The rights to cause the Company to
register any Registrable Securities pursuant to this Agreement shall
automatically be assigned in whole or in part (but only with all restrictions
and obligations set forth in this Agreement) by a Holder to a Permitted
Transferee which acquires Registrable Securities from such Holder.
3.    Restrictions on Beneficial Ownership.
3.1    Standstill. During the period from and after the effectiveness of the
Collaboration Agreement and expiring upon the expiration or termination of the
Research Term, provided that (i) if the Research Term or the Collaboration
Agreement is terminated by the Investor pursuant to Section 11.2 or Section 11.3
of the Collaboration Agreement, the expiration date shall be one (1) year after
such termination and (ii) if as of the expiration or termination of the Research
Term or the Collaboration Agreement the Standstill Parties (as defined below)
beneficially own greater than nineteen and ninety-nine one hundredths percent
(19.99%) of the Shares of Then Outstanding Common Stock, the expiration date
shall be the earlier of (A) two (2) years following the date of such expiration
or termination and (B) the date on which the Standstill Parties beneficially own
less than fifteen percent (15%) of the Shares of Then Outstanding Common Stock
(such period, the “Standstill Term”), neither the Investor nor any of its
Controlled Affiliates (collectively, the “Standstill Parties”) shall (and the
Investor shall cause its Controlled Affiliates not to), except as expressly
approved or invited in writing by the Company:
(a)    directly or indirectly, acquire beneficial ownership of shares of Common
Stock and/or Common Stock Equivalents, except pursuant to (i) a stock split,
stock dividend, recapitalization, reclassification or similar transaction of the
Company or (ii) a direct purchase from the Company, or make a tender, exchange
or other offer to acquire shares of Common Stock and/or Common Stock
Equivalents, if after giving effect to such acquisition, the Standstill Parties
would beneficially own more than the Standstill Limit; provided, however, that
notwithstanding the provisions of this Section 3.1(a), if the number of shares
constituting Shares of Then Outstanding Common Stock is reduced or if the
aggregate ownership of the Standstill Parties is increased as a result of a
repurchase by the Company of shares of Common Stock, stock split, stock dividend
or a recapitalization of the Company, the Standstill Parties shall not be
required to dispose of any of their holdings of shares of Common Stock and/or
Common Stock Equivalents even though such action resulted in the Standstill
Parties’ beneficial ownership totaling more than the Standstill Limit;
(b)    directly or indirectly, seek to have called any meeting of the
stockholders of the Company, propose or nominate for election to the Company’s
Board of Directors any person whose


19

--------------------------------------------------------------------------------







nomination has not been approved by a majority of the Company’s Board of
Directors or cause to be voted in favor of such person for election to the
Company’s Board of Directors any shares of Common Stock and/or Common Stock
Equivalents;
(c)    directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any other Person or group (an “Offeror” (which, for the
avoidance of doubt, shall not include the Investor or its Affiliates)) the
consummation of which would result in a Change of Control of the Company (an
“Acquisition Proposal”); provided, however, that from and after the filing of a
Schedule 14D-9 (or successor form of Tender Offer Solicitation/Recommendation
Statement under Rule 14D-9 of the Exchange Act) by the Company recommending that
stockholders accept any such offer, the Investor shall not be prohibited from
taking any of the actions otherwise prohibited by this Section 3.1(c) for so
long as the Company maintains and does not withdraw such recommendation;
(d)    directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Exchange Act) in opposition to the recommendation of a majority of the
Company’s Board of Directors with respect to any matter, or seek to influence
any Person, with respect to voting of any shares of Common Stock and/or Common
Stock Equivalents;
(e)    deposit any shares of Common Stock and/or Common Stock Equivalents in a
voting trust or subject any shares of Common Stock and/or Common Stock
Equivalents to any arrangement or agreement with respect to the voting of such
shares of Common Stock and/or Common Stock Equivalents;
(f)    propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;
(g)    act in concert with any Third Party to take any action in clauses (a)
through (f) above, or form, join or participate in a “partnership, limited
partnership, syndicate, or other group” within the meaning of Section 13(d)(3)
of the Exchange Act with respect to any voting securities of the Company;
(h)    enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (g) above;
or
(i)    request or propose to the Company’s Board of Directors, any member(s)
thereof or any officer of the Company that the Company amend, waive, or consider
the amendment or waiver of, any provisions set forth in this Section 3.1
(including this clause (i));
provided, however, that (A) nothing contained in this Section 3.1 shall prohibit
the Investor from making confidential, unsolicited, non-public proposals to the
Company for a transaction of the type described in the foregoing clause (f) that
would result in a Change of Control of the Company, (B) the mere voting in


20

--------------------------------------------------------------------------------







accordance with Section 5 hereof of any voting securities of the Company held by
the Investor or its Controlled Affiliates shall not constitute a violation of
any of clauses (a) through (h) above, and (C) nothing contained in this Section
3.1 shall prohibit the Investor from proposing to the applicable committee of
the Company’s Board of Directors (and not pursuant to the advance notice
provisions set forth in the Company’s bylaws), in a confidential, non-public
manner, potential director candidates for consideration by such committee, which
candidates the Investor believes would be in the best interest of the Company
and its stockholders.
4.    Restrictions on Dispositions.
4.1    Lock-Up. From and after the Closing and until the earlier of (i) the
four-year anniversary of the date of the Closing and (ii) the termination of the
Collaboration Agreement (the “Lock-Up Term”), without the prior approval of the
Company, the Investor shall not, and shall cause its Controlled Affiliates not
to, Dispose of (x) any of the Purchased Shares or any shares of Common Stock
beneficially owned by any Standstill Party as of the closing of the
Collaboration Agreement, together with any shares of capital stock issued in
respect thereof as a result of any stock split, stock dividend, share exchange,
merger, consolidation or similar recapitalization, and (y) any Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the Purchased Shares or shares of capital stock
described in clause (x) of this sentence (collectively, the “Lock-Up
Securities”); provided, however, that the foregoing shall not prohibit the
Investor from transferring any of the Lock-Up Securities to a Permitted
Transferee in accordance with and subject to the terms of Section 2.13.
4.2    Sale Limitations. Subject to the restrictions set forth in Section 4.1
and except for any transfer of Registrable Securities by the Investor to a
Permitted Transferee in accordance with and subject to the terms of Sections
2.12 and 4.1, if at any time the Investor and its Controlled Affiliates
beneficially own at least nine and nine-tenths percent (9.9%) of the Shares of
Then Outstanding Common Stock, then until such time as the Investor and its
Controlled Affiliates beneficially own less than five percent (5%) of the Shares
of Then Outstanding Common Stock, the Investor shall not, and shall cause its
Controlled Affiliates not to, Dispose of any shares of Common Stock and/or
Common Stock Equivalents except (i) pursuant to a registered underwritten public
offering in accordance with Section 2, (ii) in a manner consistent with the
volume limitations set forth in Rule 144 under the Securities Act (whether or
not such limitations would by their terms apply to such sales) or (iii) in any
transaction approved by the Company; provided, however, that in any Underwritten
Offering in accordance with Section 2.1, the Holders whose Registrable
Securities are included in such Underwritten Offering shall request that the
underwriter for such Underwritten Offering, and shall require that the
underwriter for such Underwritten Offering shall agree in writing to, use all
reasonable efforts to make as broad a distribution as reasonably practical and
to prevent any Person, or Affiliates of


21

--------------------------------------------------------------------------------







such Person from purchasing in such offering Registrable Securities which would
constitute, or result in such Person, together with such Person’s Affiliates,
having beneficial ownership of, five percent (5%) or more of the total Shares of
Then Outstanding Common Stock.
4.3    Certain Tender Offers. Notwithstanding any other provision of this
Section 4, this Section 4 shall not prohibit or restrict any Disposition of
shares of Common Stock and/or Common Stock Equivalents by the Standstill Parties
into (a) a tender offer by a Third Party which is not opposed by the Company’s
Board of Directors (but only after the Company’s filing of a Schedule 14D-9, or
any amendment thereto, with the SEC disclosing the recommendation of the
Company’s Board of Directors with respect to such tender offer), unless Investor
is then in breach of its obligations pursuant to Section 3.1 with respect to the
tender offer or (b) an issuer tender offer by the Company.
4.4    Offering Lock-Up. The Holders shall, if requested by the Company and an
underwriter of Common Stock of the Company, agree not to Dispose of any shares
of Common Stock and/or Common Stock Equivalents for a specified period of time,
such period of time not to exceed ninety (90) days. Such agreement shall be in
writing in a form satisfactory to the Company, the underwriter(s) in such
offering and shall contain customary exceptions to the restrictions set forth
therein. The Company may impose stop transfer instructions with respect to the
shares of Common Stock and/or Common Stock Equivalents to the extent consistent
with any such agreement until the end of the specified period of time. The
foregoing provisions of this Section 4.4 shall apply to the Holders only if the
Company’s directors, officers and any beneficial owners of an equal or greater
number of shares of Common Stock that are party to a collaboration, license or
similar agreement with the Company are subject to similar lock-up restrictions.
Any discretionary waiver or termination of the restrictions of any or all of
such agreements by the Company or the underwriters shall apply pro rata to all
Holders subject to such agreements, based on the number of shares subject to
such agreements.
5.    Voting Agreement.
5.1    Voting of Securities.
(a)    From and after the effectiveness of the Collaboration Agreement, other
than as permitted by Section 5.2 with respect to Extraordinary Matters, in any
vote or action by written consent of the stockholders of the Company (including,
without limitation, with respect to the election of directors), the Investor
shall, and shall cause its Controlled Affiliates to, vote or execute a written
consent with respect to all voting securities of the Company as to which they
are entitled to vote or execute a written consent in accordance with the
recommendation of the Company’s Board of Directors.
(b)     In furtherance of this Section 5.1, the Investor hereby irrevocably
appoints the Company and any individuals designated by the Company, and each of
them individually, as


22

--------------------------------------------------------------------------------







the attorneys, agents and proxies, with full power of substitution and
re-substitution in each of them, for the Investor, and in the name, place and
stead of the Investor, to vote (or cause to be voted) or, if applicable, to give
consent, in such manner as each such attorney, agent and proxy or his substitute
shall in its, his or her sole discretion deem appropriate or desirable with
respect to such matters as set forth in Section 5.1(a) with respect to all
voting securities (whether taking the form of Common Stock or other voting
securities of the Company) with respect to which the Investor is or may be
entitled to vote at any meeting of the Company held after the date hereof,
whether annual or special and whether or not an adjourned meeting or, if
applicable, to give written consent with respect thereto (the “Irrevocable
Proxy”). This Irrevocable Proxy is coupled with an interest, shall be
irrevocable and binding on any successor in interest of the Investor and shall
not be terminated by operation of law upon the occurrence of any event. This
Irrevocable Proxy shall operate to revoke and render void any prior proxy as to
voting securities of the Company heretofore granted by the Investor which is
inconsistent herewith. Notwithstanding the foregoing, the Irrevocable Proxy
shall be effective if, at any annual or special meeting of the stockholders of
the Company (or any consent in lieu thereof) and at any adjournments or
postponements of any such meetings, the Investor (A) fails to appear or
otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (B) fails to vote such voting
securities in accordance with Section 5.1(a), in each case at least five (5)
Business Days prior to the date of such shareholders’ meeting (or within five
(5) Business Days prior to the effective time of an action to be taken by
written consent in lieu of such shareholders’ meeting). The Irrevocable Proxy
shall terminate upon the earlier of the expiration or termination of the voting
agreement set forth in this Section 5.1. 
(c)    The Investor shall cause any Controlled Affiliate of the Investor that
may from time to time own of record (or the record holder holding on behalf of
such Controlled Affiliate if owned beneficially) voting securities of the
Company (whether taking the form of Common Stock or other voting securities of
the Company), if and when requested by the Company from time to time, to
promptly execute and deliver to the Company an irrevocable proxy, substantially
in the form of Exhibit A attached hereto, and irrevocably appoint the Company
and any individuals designated by the Company, and each of them individually,
with full power of substitution and resubstitution, as its attorney, agent and
proxy to vote (or cause to be voted) or to give consent with respect to, all of
the voting securities of the Company as to which such Controlled Affiliate is
entitled to vote, in such manner as each such attorney, agent and proxy or his
substitute shall in its, his or her sole discretion deem appropriate or
desirable with respect to the matters set forth in this Section 5.1 (the
“Affiliate Irrevocable Proxy”). The Investor acknowledges, and shall cause its
Controlled Affiliates to acknowledge, that any such proxy executed and delivered
shall be coupled with an interest, shall constitute, among other things, an
inducement for the Company to enter into this Agreement, shall be irrevocable
and binding on any successor in interest of such Controlled Affiliate and shall
not be terminated by operation of Law upon the occurrence of any event. Such
proxy shall operate to revoke and render void any prior proxy as to any voting
securities of the Company heretofore granted by such Controlled Affiliate, to
the extent it is inconsistent herewith. The Investor acknowledges and agrees
that it shall be a condition to any proposed transfer of voting securities of
the Company by the Investor to such Controlled Affiliate that such Controlled
Affiliate execute and deliver to the Company an Affiliate Irrevocable Proxy, and
that any purported transfer shall be void and of no force or effect if such
Affiliate Irrevocable Proxy is not so executed and delivered at the closing of


23

--------------------------------------------------------------------------------







such transfer. Such proxy shall terminate upon the earlier of the expiration or
termination of this Section 5.1.
5.2    Certain Extraordinary Matters. The Investor and its Controlled Affiliates
may vote, or execute a written consent with respect to, any or all of the voting
securities of the Company as to which they are entitled to vote or execute a
written consent, as they may determine in their sole discretion, with respect to
the following matters (each such matter being an “Extraordinary Matter”):
(a)    any transaction which would result in a Change of Control of the Company;
(b)    any liquidation or dissolution of the Company; and
(c)    from and after expiration or termination of the Standstill Term, any
contested election of directors to the Company’s Board of Directors.
5.3    Quorum. From and after the effectiveness of the Collaboration Agreement,
in furtherance of Section 5.1, the Investor shall be, and shall cause each of
its Controlled Affiliates to be, present in person or represented by proxy at
all meetings of stockholders to the extent necessary so that all voting
securities of the Company as to which they are entitled to vote shall be counted
as present for the purpose of determining the presence of a quorum at such
meeting.
6.    Termination of Certain Rights and Obligations.
6.1    Termination of Registration Rights. Except for Section 2.11, which shall
survive until the expiration of any applicable statutes of limitation, Section 2
shall terminate automatically and have no further force or effect upon the
earliest to occur of:
(a)    the expiration of the Registration Rights Term;
(b)    the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and
(c)    a liquidation or dissolution of the Company.
6.2    Termination of Standstill Agreement. Section 3 shall terminate and have
no further force or effect, upon the earliest to occur of:
(a)    provided that none of the Standstill Parties has violated Section 3.1(c),
(d) or (f) with respect to the Offeror referred to in this clause (a), if at any
time an Offeror:


24

--------------------------------------------------------------------------------







(i)    enters into a definitive agreement providing for the merger,
consolidation or other business combination involving the Company, in each case,
the consummation of which would result in a Change of Control of the Company;
(ii)    enters into a definitive agreement providing for the purchase or other
acquisition of, or purchases or otherwise acquires, all or substantially all of
the consolidated assets of the Company;
(iii)    enters into a definitive agreement providing for the purchase or other
acquisition of, or purchases or otherwise acquires, in each case from the
Company, shares of Common Stock or Common Stock Equivalents, such that,
following such purchase or acquisition, such Offeror becomes the beneficial
owner of securities representing more than thirty percent (30%) of the voting
power of the Company; provided, however, that if such Offeror enters into a
standstill with the Company on substantially similar terms to those set forth in
Section 3 hereof, the foregoing threshold of beneficial ownership of securities
shall instead be fifty percent (50%); or
(iv)    commences a tender offer or exchange offer with respect to securities
representing 50% or more of the voting power of the Company, unless the Company
files a recommendation with the SEC within ten (10) Business Days following the
commencement of such tender offer or exchange offer pursuant to which the
Company’s Board of Directors advises the Company’s stockholders to reject such
tender offer or exchange offer;
(b)    the expiration of the Standstill Term;
(c)    the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and
(d)    a liquidation or dissolution of the Company;
provided, however, that if Section 3 terminates due to clause (a) above and such
agreement is abandoned and no other similar transaction has been announced and
not abandoned or terminated within ninety (90) days thereafter, the restrictions
contained in Section 3 shall again be applicable until otherwise terminated
pursuant to this Section 6.2.
6.3    Termination of Restrictions on Dispositions. Section 4 (other than
Section 4.4) shall terminate and have no further force or effect upon the
earliest to occur of:
(a)    the consummation by an Offeror of a Change of Control of the Company;
(b)    a liquidation or dissolution of the Company;


25

--------------------------------------------------------------------------------







(c)    the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and
(d)    on or following the [***] anniversary of the Closing [***]; provided,
that a termination pursuant to this Section 6.3(d) shall become effective on the
[***] day following the delivery of written notice to the Company by the
Investor of [***]; provided, however, that this Section 6.3(d) shall terminate
automatically and be of no further force and effect upon a Change of Control of
the Investor.
6.4    Termination of Voting Agreement . Section 5 shall terminate and have no
further force or effect upon the earliest to occur of:
(a)    the consummation by an Offeror of a Change of Control of the Company;
(b)    a liquidation or dissolution of the Company;
(c)    the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;
(d)    the last to occur of (i) the termination of the research collaboration
pursuant to Section 11.2 of the Collaboration Agreement, (ii) the termination of
the Collaboration Agreement pursuant to Section 11.3 of the Collaboration
Agreement and (iii) the expiration of the last-to-expire Royalty Term under (and
as defined in) all Co-Co Collaboration Agreements and License Agreements; and
(e)    the date on which the Holders together no longer beneficially own at
least one percent (1%) of the Shares of Then Outstanding Common Stock; provided,
however, that if Section 5 terminates pursuant to this clause (e) and the
Holders together thereafter reacquire beneficial ownership of more than one
percent (1%) of the Shares of Then Outstanding Common Stock, then the provisions
of Section 5 shall thereafter be effective until otherwise terminated pursuant
to this Section 6.4.
6.5    Termination of the Offering Lock-Up. Section 4.4 shall terminate and have
no further force or effect upon the earliest to occur of:
(a)    the consummation by an Offeror of a Change of Control of the Company;
(b)    a liquidation or dissolution of the Company;
(c)    the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;


26

--------------------------------------------------------------------------------







(d)    the expiration of the Standstill Term; and
(e)    the date on which the Holders together no longer beneficially own at
least one percent (1%) of the Shares of Then Outstanding Common Stock; provided,
however, that if Section 4.4 terminates pursuant to this clause (e) and the
Holders together thereafter reacquire beneficial ownership of more than one
percent (1%) of the Shares of Then Outstanding Common Stock, then the provisions
of Section 4.4 shall thereafter be effective until otherwise terminated pursuant
to this Section 6.5.
6.6    Effect of Termination. No termination pursuant to any of Sections 6.1,
6.2, 6.3, 6.4 or 6.5 shall relieve any of the parties (or the Permitted
Transferee, if any) for liability for breach of or default under any of their
respective obligations or restrictions under any terminated provision of this
Agreement, which breach or default arose out of events or circumstances
occurring or existing prior to the date of such termination.
7.    Miscellaneous.
7.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 7.3 or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.
7.2    Waiver. Waiver by a party of a breach hereunder by another party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.


27

--------------------------------------------------------------------------------







7.3    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by electronic mail, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid. Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one (1)
Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by electronic mail (if such transmission is made during regular
business hours of the recipient on a Business Day; or otherwise, on the next
Business Day following such transmission). Any party may change its address by
giving notice to the other parties in the manner provided above.
7.4    Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.
7.5    Amendments. No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the parties hereto.
7.6    Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.
7.7    Severability. If, under applicable Laws, any provision hereof is invalid
or unenforceable, or otherwise directly or indirectly affects the validity of
any other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to


28

--------------------------------------------------------------------------------







avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.
7.8    Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by the Investor,
except as provided by Section 2.13 with respect to the Investor’s assignment to
a Permitted Transferee; or (b) the prior written consent of the Investor in the
case of an assignment by the Company.
7.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
7.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
7.11    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, except with
respect to a Permitted Transferee. No Third Party (other than a Permitted
Transferee) shall obtain any right under any provision of this Agreement or
shall by reason of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against any party hereto.
7.12    No Strict Construction. This Agreement has been prepared jointly and
will not be construed against any party.
7.13    Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.
7.14    Specific Performance. The Company and the Investor hereby acknowledge
and agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Controlled Affiliates to act, in accordance with the
provisions of this Agreement, such refusal or failure would result in
irreparable injury to the Company or the Investor, as the case may be, the exact
amount of which would be difficult to ascertain or estimate and the remedies at
law for which would not be reasonable or adequate compensation. Accordingly, if
any party refuses or otherwise fails to act, or to cause its Controlled
Affiliates to act, in accordance with the provisions of this Agreement, then, in
addition to any other remedy which may be available to any damaged party at law
or in equity, such damaged party will be entitled to seek specific


29

--------------------------------------------------------------------------------







performance and injunctive relief, without posting bond or other security, and
without the necessity of proving actual or threatened damages, which remedy such
damaged party will be entitled to seek in any court of competent jurisdiction.
7.15    No Conflicting Agreements. The Investor hereby represents and warrants
to the Company that neither it nor any of its Controlled Affiliates is, as of
the date of this Agreement, a party to, and agrees that neither it nor any of
its Controlled Affiliates shall, on or after the date of this Agreement, enter
into any agreement that conflicts with the rights granted to the Company in this
Agreement. The Company hereby represents and warrants to each Holder that it is
not, as of the date of this Agreement, a party to, and agrees that it shall not,
on or after the date of this Agreement, enter into, any agreement or approve any
amendment to its Organizational Documents (as defined in the Purchase Agreement)
with respect to its securities that conflicts with the rights granted to the
Holders in this Agreement. The Company further represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to any other holder of the Company’s securities under any other
agreements.
(Signature Page Follows)






30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
REGENERON PHARMACEUTICALS, INC.




By:
/s/ Nouhad Husseini    

Name:
Nouhad Husseini

Title:
Vice President








--------------------------------------------------------------------------------






ALNYLAM PHARMACEUTICALS, INC.




By:
/s/ John M. Maraganore, Ph.D.    

Name:
John M. Maraganore, Ph.D.

Title:
Chief Executive Officer







2

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF IRREVOCABLE PROXY
In order to secure the performance of the duties of the undersigned pursuant to
Section 5.1 of the Investor Agreement, dated as of April 8, 2019 (the
“Agreement”), by and between Regeneron Pharmaceuticals, Inc. and Alnylam
Pharmaceuticals, Inc. (the “Company”), the undersigned hereby irrevocably
appoints the Company and any individual designated by the Company, and each of
them individually, as the attorneys, agents and proxies, with full power of
substitution and resubstitution in each of them, for the undersigned, and in the
name, place and stead of the undersigned, to vote (or cause to be voted) or, if
applicable, to give consent, in such manner as each such attorney, agent and
proxy or his substitute shall in its, his or her sole discretion deem proper to
record such vote (or consent) with respect to such matters as set forth in
Section 5.1(a) of the Agreement with respect to all voting securities (whether
taking the form of Common Stock or other voting securities of the Company),
which the undersigned is or may be entitled to vote at any meeting of the
Company held after the date hereof, whether annual or special and whether or not
an adjourned meeting or, if applicable, to give written consent with respect
thereto. This proxy is coupled with an interest, shall be irrevocable and
binding on any successor in interest of the undersigned and shall not be
terminated by operation of law upon the occurrence of any event. This proxy
shall operate to revoke and render void any prior proxy as to voting securities
heretofore granted by the undersigned which is inconsistent herewith.
Notwithstanding the foregoing, this irrevocable proxy shall be effective if, at
any annual or special meeting of the stockholders of the Company (or any consent
in lieu thereof) and at any adjournments or postponements of any such meetings,
the undersigned (A) fails to appear or otherwise fails to cause its voting
securities of the Company to be counted as present for purposes of calculating a
quorum, or (B) fails to vote such voting securities in accordance with Section
5.1(a) of the Agreement, in each case at least five (5) business days prior to
the date of such stockholders’ meeting (or within five (5) business days prior
to the effective time of an action to be taken by written consent in lieu of
such stockholders’ meeting). This proxy shall terminate upon the earlier of the
expiration or termination of the voting agreement set forth in Section 5.1 of
the Agreement.


[___________________________]
By:        
Name:    
Title:    




A-1

--------------------------------------------------------------------------------





EXHIBIT B
NOTICES
(a)    If to the Investor:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel


with a copy to:
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Attention:     Alan Leeds, Esq.
Email: alan.leeds@morganlewis.com
Bryan Keighery, Esq.
Email: bryan.keighery@morganlewis.com


(b)    If to the Company:
Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, Massachusetts 02142
Attention: Legal Department


with a copy to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention:     Mitchell S. Bloom, Esq.
Email: mbloom@goodwinlaw.com
Gregg L. Katz, Esq.
Email: gkatz@goodwinlaw.com




B-1